Order entered February 10, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-21-00572-CV

                 IN RE DISIERE PARTNERS, LLC, Relator

         Original Proceeding from the 134th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-15-08767

                                   ORDER
                  Before Justices Molberg, Reichek, and Smith

      Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus. We also LIFT the stay issued by our July 16, 2021 order.


                                           /s/   AMANDA L. REICHEK
                                                 JUSTICE